Citation Nr: 0719365	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-27 125 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for degenerative 
arthritis of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the left great toe is manifested by subjective complaints of 
occasional pain, tenderness and swelling with no objective 
findings of swelling, pain, weakness, stiffness, heat, 
redness or fatigue.

2.  The veteran's service-connected left great toe disorder 
is manifested by x-ray evidence of arthritis with no 
objective findings of limitation of motion or painful motion 
indicated by swelling, muscle spasm or other symptomatology.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for degenerative arthritis of the left great toe are 
not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 5003, 5010, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

In August 2005, the veteran appealed the October 2004 rating 
decision that assigned the initial zero percent rating for 
degenerative arthritis of the left great toe, effective from 
April 2004. Because the current appeal arose from a rating 
assigned following the initial grant of service connection 
which was effective from the date of claim, the Board has 
evaluated the level of impairment due to the disability 
throughout the entire time of the claim and considers the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App.119 (1999).  Evidence of record, however, does not 
support assigning different percentage disability ratings 
during the time period in question.

The veteran's left great toe rating of October 2004 is 
reflective of a residual degenerative arthritis finding under 
Diagnostic Code (DC) 5010 for traumatic arthritis.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis (DC 5003).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes (e.g. DC 5284) for the specific joint 
involved in the veteran's claim.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent can be applied for each specific joint 
group affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2006).  

The veteran was diagnosed with degenerative arthritis by x-
ray upon his July 2004 VA examination.  The veteran was 
examined by VA in July 2004 and by a private orthopedist in 
September 2004 which was ordered by VA.  Neither examiner 
found limitation of motion of the toes or foot.  
Specifically, according to the 2004 VA examiner, the veteran 
was able to spread and fan his toes without pain, difficulty 
or limitation of motion.  The veteran stated that he had pain 
in his foot several times a week but he denied weakness, 
stiffness, swelling or redness.  Objective testing on both 
examinations revealed a normal gait without limping.  

In view of the above findings, the Board does not find that 
the veteran meets the criteria for a higher rating under the 
assigned arthritis code.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003, 5010.  There has been no limitation of 
motion or painful motion nor has there been objective 
findings of swelling, muscle spasm or any other indication of 
painful motion shown which could warrant a higher rating.

Diagnostic Code 5284, other foot injuries, is also applicable 
to the service-connected left great toe disability.  This 
diagnostic code provides ratings of 10, 20, and 30 percent 
for moderate, moderately severe, and severe disability, 
respectively.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 
5284.  The record shows no evidence of moderate residual 
disability resulting from the left toe injury.  On the July 
2004 and September 2004 examinations, the veteran presented 
himself with no orthopedic shoe devices or ambulatory aids; 
he reported that he normally wore boots.  He walked with a 
normal gait.  He complained of pain several times a week 
after a few hours of working with cattle or recreational 
hunting, but stated that the pain resolved by itself after 
resting.  At the September 2004 examination, he denied taking 
medication for pain.  Objective examination performed by VA 
and private orthopedist revealed full range of motion of the 
toes and foot without pain.  The private orthopedist noted 
some tenderness on the underside of the affected left toe and 
both the VA and private examiners noted a nonsymptomatic 
callous on the medial and sole area of the left great toe.  
Sensation was normal, and no toe deformity was noted.  There 
was no evidence of swelling, redness, heat, stiffness, 
weakness or fatigue.  In the absence of objective findings 
that would approximate moderate residuals of the left great 
toe injury, the Board does not find that a higher rating of 
10 percent or higher is warranted under DC 5284.

The Board has considered the other diagnostic codes 
concerning the foot, but concludes that these diagnostic 
codes do not apply to the veteran's disability.  See 
38 C.F.R. § 4.11, Diagnostic Codes 5276-5283.  Specifically, 
there is no indication of flatfoot (DC 5276), weak foot (DC 
5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux 
valgus (DC 5280), hallux rigidus (DC 5281), hammer toe 
(DC 5282), or malunion of the tarsal or metatarsal bones (DC 
5283).

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that the veteran's current disability does not preclude 
him from engaging in ordinary daily activities and/or 
employment.  He stated that he was able to perform daily and 
recreational activities which included tending to cattle, 
recreational hunting, and working on cars.  The veteran is 
not otherwise employed, but there is no indication that his 
service-connected left toe has prevented him from gainful 
employment. The current medical findings show no limitation 
of motion or associated pain that would hinder normal periods 
of ambulation and/or other types of daily physical activities 
or normal functioning.  Any reported pain for daily 
activities was described as transitory.  On 2004 VA 
examination, the veteran reported that his pain occurred 
several times a week or not at all.  He reported that the 
pain was not continuous and resolved without medication.  
Therefore, his left great toe could only minimally impact his 
daily activities.  Furthermore, neither the VA nor the 
private examiner found fatigability, diminished endurance, or 
incoordination.

The Board acknowledges the veteran's complaints of pain, 
tenderness and occasional swelling associated with his 
service-connected left great toe disability as reported on 
both 2004 examinations and at the time of his September 2006 
hearing.  The effects of his pain and associated subjective 
symptoms have been taken into consideration in rating the 
disability, as discussed above.

On the basis of all of the evidence of record, the Board 
concludes that a compensable rating is not warranted for the 
left great toe degenerative arthritis.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice in April 2004 
of the evidence necessary to substantiate a claim for service 
connection, what evidence VA was collecting, what documents 
and information the veteran should provide.  See Quartuccio.  
He was specifically instructed to provide any pertinent 
evidence in his possession.  The Board notes that VAOPGCPREC 
8-2003 held that, if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  In this case, the 
veteran appealed the initial disability evaluation assigned, 
and was provided with the appropriate information concerning 
his disability evaluation in the rating decision and the 
statement of the case.


In addition, in response to Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006), the veteran was provided with the 
specific notice required by that decision in March 2006.  The 
Board finds that the presumption of prejudice due to the 
timing error for Dingess notice has been rebutted in this 
case.  Based on the communications sent to the veteran over 
the course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case, and, based on the veteran's contentions and information 
provided to the veteran by VA over the course of this appeal, 
the veteran reasonably understands from the notices provided 
what was needed.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Overall, even though VA, under 
Sanders, may have erred by relying on a post-decisional 
Dingess letter to conclude that adequate notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claim, which 
included his opportunity to present his case at his September 
2006 hearing.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service medical records have been associated with the claims 
file, and he was afforded two orthopedic examinations in 
connection with his claim, one by VA and the other by a 
private orthopedist ordered by VA.  Although the veteran's 
representative suggested another examination at the hearing 
in September 2006, the examination reports of record 
adequately describe the range of motion and the effects of 
the disability at issue, and the veteran has not indicated 
that his disability has worsened such that these examination 
reports no longer accurately reflect his current disability.  
The Board concludes that the record is adequate, and that 
another examination is not needed in this instance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial compensable rating for degenerative arthritis of 
the left great toe is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


